Exhibit 10.2

FOURTH AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the
“Fourth Amendment”), dated as of December 28, 2015, amends that certain Second
Amended and Restated Credit Agreement, dated as of June 12, 2013, as amended by
a First Amendment thereto dated as of December 20, 2013, a Consent to Reporting
Extension dated as of July 23, 2015 (the “Initial Reporting Extension”), a
Second Amendment thereto dated as of August 21, 2015, a Waiver to Credit
Agreement dated as of September 29, 2015, a Consent to Additional Reporting
Extension dated as of October 23, 2015 (the “Additional Reporting Extension”),
and a Third Amendment thereto dated as of November 30, 2015 (the “Third
Amendment” and, collectively, the “Credit Agreement”), by and among ADS
MEXICANA, S.A. DE C.V., a corporation organized under the laws of the United
Mexican States (the “Borrower”), the GUARANTORS (as defined in the Credit
Agreement), the LENDERS (as defined in the Credit Agreement) PARTY THERETO, and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).

WITNESSETH:

WHEREAS, pursuant to the Initial Reporting Extension and the Additional
Reporting Extension referenced above, the Lenders extended the time for the
delivery of (i) the audited financial statements of ADS for the fiscal year
ended March 31, 2015, certified by independent certified public accountants in
accordance with Section 8.3.2 [Annual Financial Statements] of the Credit
Agreement (the “2015 Audited Financial Statements”), and (ii) the financial
statements of ADS for the fiscal quarter ended June 30, 2015, (the “Q1 Quarterly
Financial Statements”) and the financial statements of ADS for the fiscal
quarter ended September 30, 2015 (the “Q2 Quarterly Financial Statements”), each
to be delivered in accordance with Section 8.3.1 [Quarterly Financial
Statements] of the Credit Agreement.

WHEREAS, the Borrower and the Guarantors have requested (i) that the Lenders
provide an additional extension of time for the delivery of the 2015 Audited
Financial Statements, the Q1 Quarterly Financial Statements and the Q2 Quarterly
Financial Statements, and (ii) that the Lenders agree to a modification with
respect to the calculation of EBITDA under the Credit Agreement.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements herein contained and intending to be legally bound hereby,
covenant and agree as follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement.

(a) The following definition set forth in Section 1.1 [Certain Definitions] of
the Credit Agreement is amended and restated as follows:

“Consolidated EBITDAE for any period of determination shall mean, without
duplication, (i) net income, plus, to the extent reducing net income, the sum of
amounts for (a) consolidated interest expense, (b) charges for federal, state,
local and foreign income taxes, (c) total depreciation expense, (d) total
amortization expense, (e) costs and expenses incurred in connection with the
Transactions (as defined in the ADS Credit Agreement) in an aggregate amount not
to exceed $2,100,000, (f) non-cash charges reducing net income for such period,
(g) ESOP Compensation (as defined in the ADS Credit Agreement), (h) ESOP
Dividends on Unallocated Shares (as defined in the ADS Credit Agreement),
(i) non-cash compensation related to stock options and restricted stock and
(j) one-time, nonrecurring expenses incurred during the fiscal quarters ending
September 30, 2015, December 31, 2015 and March 31, 2016 related to the
restatement of the Loan Parties’ financial statements minus (ii) non-cash gains
increasing net income, in each case of ADS and its Subsidiaries for such period
determined and consolidated in accordance with GAAP.

For purposes of calculating Consolidated EBITDAE (a) with respect to a business
acquired pursuant to a Permitted Acquisition (for the purposes of this
definition, as defined in the ADS Credit Agreement), Consolidated EBITDAE shall
be calculated on a pro forma basis (determined on a basis consistent with
Article 11 or Regulation S-X promulgated under the Securities Act and as
interpreted by the staff of the United States of America Securities and Exchange
Commission), using historical numbers of any business so acquired, in accordance
with GAAP as if such Permitted Acquisition had been consummated at the beginning
of such period, and (b) with respect to a business or assets liquidated, sold or
disposed of as permitted in the ADS Credit Agreement, Consolidated EBITDAE shall
be calculated on a pro forma basis (determined on the basis stated above), using
historical numbers of any business or assets so liquidated, sold or disposed of,
in accordance with GAAP as if such liquidation, sale or disposition had been
consummated at the beginning of such period.”

(b) The following new definitions are hereby inserted in Section 1.1 [Certain
Definitions] of the Credit Agreement in alphabetical order:

“Fourth Amendment shall mean the Fourth Amendment to Second Amended and Restated
Credit Agreement, dated as of December 28, 2015.”

“Fourth Amendment Effective Date shall mean the date upon which the Fourth
Amendment became effective pursuant to its terms.”

3. Extension of Financial Reporting. In accordance with Section 11.1
[Modifications, Amendments or Waivers] of the Credit Agreement, the
Administrative Agent and the Lenders hereby consent to the delivery by ADS of
the 2015 Audited Financial Statements, the Q1 Quarterly Financial Statements and
the Q2 Quarterly Financial Statements on or prior to January 31, 2016; provided,
however, that, if ADS fails to deliver the 2015 Audited

 

2



--------------------------------------------------------------------------------

Financial Statements, the Q1 Quarterly Financial Statements and the Q2 Quarterly
Financial Statements to the Administrative Agent on or before 11:59 P.M.
(Pittsburgh, Pennsylvania time) on January 31, 2016, such default shall not
become an Event of Default unless continuing unremedied for a period of thirty
(30) days after such time on January 31, 2016, as such grace period is otherwise
provided with respect violations of Section 9.1.4 by the terms thereof. The
Administrative Agent and the Lenders hereby waive any Potential Default
(including a Potential Default of Section 8.3.4.1 relating to required
certification) resulting from the Loan Parties’ non-compliance with the
provisions of the Credit Agreement with respect to the foregoing. The consents
of the Lenders described in this paragraph are limited to the specific covenants
referenced and do not constitute a consent to the waiver of any other covenant
or provision of the Credit Agreement or any other Loan Document, nor do such
consents indicate any agreement on the part of the Lenders to grant any such
consent in the future.

4. Conditions Precedent. The Borrower, the Guarantors and the Lenders
acknowledge that this Fourth Amendment shall not be effective until the date
each of the following conditions precedent has been satisfied (such date is
referred to herein as the “Fourth Amendment Effective Date”):

(a) The Borrower, the Guarantors, the Required Lenders, and the Administrative
Agent shall have executed, and delivered to the Administrative Agent, this
Fourth Amendment;

(b) The Senior Noteholders (2010) under the Amended and Restated Private Shelf
Agreement for ADS’ 5.60% Senior Series A Secured Notes due September 24, 2018
and 4.05% Senior Series B Secured Notes due September 24, 2019 have executed and
delivered an amendment to such Amended and Restated Private Shelf Agreement
between such Senior Noteholders (2010) and ADS pursuant to which such Amended
and Restated Private Shelf Agreement is amended to be consistent with the
amendments of the Credit Agreement as set forth in this Fourth Amendment;

(c) ADS shall have paid the amendment fee as set forth in the third amendment to
ADS Credit Agreement dated of even date herewith. No separate fee is payable to
the Lenders under this Fourth Amendment;

(d) The Borrower and each Guarantor, by its execution and delivery of this
Fourth Amendment, shall have and be deemed to have certified to the
Administrative Agent and the Lenders that the certificates dated the Closing
Date and signed by the Secretary or an Assistant Secretary of the Borrower or
such Guarantor, as applicable, on behalf of itself and the Guarantors, remain
true, correct and complete on and as of the Fourth Amendment Effective Date;
other than as set forth in the Third Amendment.

(e) Since March 31, 2015, no Material Adverse Change shall have occurred with
respect to the Borrower or any of the Guarantors;

(f) The Borrower and the Guarantors shall have obtained all approvals and
consents necessary to consummate the transactions contemplated by this Fourth
Amendment;

 

3



--------------------------------------------------------------------------------

(g) The Borrower shall have reimbursed the Administrative Agent all fees and
expenses, including without limitation, reasonable attorneys’ fees, for which
the Administrative Agent is entitled to be reimbursed; and

(h) All legal details and proceedings to be consummated and/or otherwise
completed as of the Fourth Amendment Effective Date in connection with the
transactions contemplated by this Fourth Amendment and all other Loan Documents
to be delivered to the Lenders shall be in form and substance reasonably
satisfactory to the Administrative Agent.

5. Incorporation into Credit Agreement. This Fourth Amendment shall be
incorporated into the Credit Agreement by this reference.

6. Full Force and Effect. Except as expressly modified by this Fourth Amendment,
all of the terms, conditions, representations, warranties and covenants of the
Credit Agreement and the other Loan Documents are true and correct and shall
continue in full force and effect without modification, including without
limitation, all liens and security interests securing the Borrower’s
indebtedness to the Lenders and all Guaranty Agreements executed and delivered
by the Guarantors.

7. Reimbursement of Expenses. The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Fourth Amendment and all other documents or instruments to be delivered in
connection herewith.

8. Counterparts. This Fourth Amendment may be executed by different parties
hereto in any number of separate counterparts, each of which, when so executed
and delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

9. Entire Agreement. This Fourth Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof. No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Fourth Amendment, and no party shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not set forth herein.

10. Governing Law. This Fourth Amendment shall be deemed to be a contract under
the laws of the State of Ohio, U.S.A. and for all purposes shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Ohio, U.S.A. without regard to its conflict of laws principles.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

[SIGNATURE PAGE – FOURTH AMENDMENT TO SECOND AMENDED AND

RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Fourth Amendment as of the day and year first
above written.

 

BORROWER: ADS MEXICANA, S.A. DE C.V. By:  

/s/ Gerardo H. Maldonado G.

Name:   Gerardo H. Maldonado G. Title:   Financial and Administrative Director
GUARANTORS: ADVANCED DRAINAGE SYSTEMS, INC. By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Executive Vice President STORMTECH LLC By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Treasurer HANCOR HOLDING CORPORATION By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE – FOURTH AMENDMENT TO SECOND AMENDED AND

RESTATED CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent By:  

/s/ George M. Gevas

Name:   George M. Gevas Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE – FOURTH AMENDMENT TO SECOND AMENDED AND

RESTATED CREDIT AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA By:  

/s/ Carl S. Tabacjar, Jr.

Name:   Carl S. Tabacjar, Jr. Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE – FOURTH AMENDMENT TO SECOND AMENDED AND

RESTATED CREDIT AGREEMENT]

 

FIFTH THIRD BANK, individually and as Co- Syndication Agent By:  

/s/ William J. Whitley

Name:   William J. Whitley Title:   Senior Vice President